Exhibit 10.1



Transfer of “Right to Invest” and Project Cooperation Agreement


[English Translation]



PARTY A: FORLINK SOFTWARE CORPORATION, INC (FRLK)
PARTY B: STATELINK INTERNATIONAL GROUP, LTD







--------------------------------------------------------------------------------


 
PARTY A: FORLINK SOFTWARE CORPORATION, INC (FRLK)
PARTY B: STATELINK INTERNATIONAL GROUP, LTD
―――――――――――――――――――――――――――――――――――――
 
PARTY A and PARTY B, equal parties in a friendly negotiation, have reached the
following agreements regarding the transfer of “Right to Invest” and “Project”
Cooperation.
 

 
1)
The term “Right to Invest” refers to: Right to invest 20,000,000 RMB in GUANGXI
CAEXPO INTERNATIONAL TRADE & LOGISTICS CO., LTD in exchange for its 22.73%
equity interests.

 

 
2)
The term “Project” refers to: A contract to build “Electronic Trade and
Logistics Information platform and Call Center.”

 

 
3)
PARTY B has legitimate “Right to Invest” and the party who has the “Right to
Invest” will be considered as preferred “Project” bidder by GUANGXI CAEXPO
INTERNATIONAL TRADE & LOGISTICS CO., LTD. PARTY B has agreed to transfer the
“Right to Invest” to PARTY A. PARTY B will assist PARTY A in all necessary legal
and administrative procedures associated with the transfer.

 

 
4)
PARTY B will do its best to help PARTY A to win the “Project” and obtain the
contract payment.

 

 
5)
One week after PARTY A completes the registration of 22.73% equity interests of
GUANGXI CAEXPO INTERNATIONAL TRADE & LOGISTICS CO., LTD, PARTY A will start the
process to issue PARTY B 13,000,000 common shares of PARTY A as payment for the
“Right to Invest”. In addition, a designated person from PARTY B will be named
as a member of the Board of PARTY A after the “Project” is awarded to PARTY A.

 
·
PARTY B must not sell or transfer the shares issued by PARTY A before PARTY A
win the project.

 
·
If PARTY A can not win the project within three month after signing this
agreement, PARTY A has right to buy back the shares issued to Party B for 1 U.S
dollar; PARTY B has right to buy back “Right to Invest” for 1 U.S dollar. Both
parties have responsibility to assist each other complete necessary legal and
administrative procedures.

 

 
6)
After receiving a partial contract payment, PARTY A will pay PARTY B a marketing
consulting fee; PARTY B will need to provide PARTY A with official receipt.

 

 
7)
This agreement has two copies, each party holds one.

       PARTY A (Signature):  PARTY B Signature):  /s/ He Yi   /s/ Sun Zhenying
 Date: 10/3/06 Date: 10/3/06    


